DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/25/2021 has been entered.


Election/Restrictions
Administering T cells is an invention that is independent or distinct from the invention originally claimed for the following reasons: The claims have been amended to include administering T cells or NK cells.  Since applicant has received an action on the merits for the originally presented invention, which is for administering NK cells only, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, embodiments drawn to administering T cells is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25, 32-34 and 36 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The originally-filed disclosure and claims cover a cancer vaccine.   In a Preliminary Amendment filed 4/21/2020, Applicant amended the elected claims (i.e., claim 25 and its dependent claims) to cover treating an infectious disease (e.g., COVID): 

    PNG
    media_image1.png
    315
    693
    media_image1.png
    Greyscale

In the accompanying remarks argued that proper support was given by incorporation by reference to a WO document at paragraph 0007 in the specification:
“[0007] In still further known methods, a viral vector for expression of an antigen (e.g., CEA, MUC1, brachyury) was co-administered with a checkpoint inhibitor to enhance an immune response as described in WO 2016/172249, US 2016/0101170, and US 2016/0339090. Use of checkpoint inhibitors has shown in at least some cancers remarkable success. However, due to the typically systemic administration of checkpoint inhibitors, undesirable side effects are often a significant risk [emphasis applied].”
Since the amendments constituted essential material disclosed in a foreign document, Applicant provided an amendment to the specification including the relevant description from WO 249.  
However, since the originally-filed disclosure, including paragraph 0007 above, is limited to cancer vaccines, it is not proper to expand the Written Description by way of  incorporation by reference to include other inventions not explicitly contemplated by 
In the remarks dated 4/21/2020, Applicant alleges proper incorporation and points paragraph [0004]:
[0004] All publications and patent applications herein are incorporated by reference to the same extent as if each individual publication or patent application were specifically and individually indicated to be incorporated by reference. Where a definition or use of a term in an incorporated reference is inconsistent or contrary to the definition of that term provided herein, the definition of that term provided herein applies and the definition of that term in the reference does not apply.
However, this statement is not effective to incorporate everything in the WO document.  See Advanced Display Systems, Inc. v. Kent State Univ., 212 F.3d 1272, 1282-82 (Fed. Cir. 2000)) with emphasis:  To incorporate material by reference, the host document must identify with detailed particularity what specific material it incorporates and clearly indicate where that material is found in the various documents. See In re Seversky, 474 F.2d 671, 674, 177 USPQ 144, 146 (CCPA 1973) (providing that incorporation by reference requires a statement "clearly identifying the subject matter which is incorporated and where it is to be found"); In re Saunders, 444 F.2d 599, 602-03, 170 USPQ 213, 216-17 (CCPA 1971) (reasoning that a rejection for anticipation is appropriate only if one reference "expressly incorporates a particular part" of another reference); National Latex Prods. Co. v. Sun Rubber Co., 274 F.2d 224, 230, 123 USPQ 279, 283 (6th Cir. 1959) (requiring a specific reference to material in an earlier application in order have that material considered part of a a one sentence reference to an abandoned application is not sufficient to incorporate material from the abandoned application into a new application).
Here, the particularity and specificity requirements of the above case law are not met since the instant incorporation by reference does not identify with any detailed particularity what specific material it incorporates from WO 249, nor clearly indicate where that material is found in this document.  
Also, the instant specification did not show any intention of including a method of treating a patient having an infectious disease by subcutaneously administering a recombinant virus that comprises a nucleic acid that encodes at least one antigen specific to the infectious disease, because the originally-filed specification had nothing to do with treating infectious diseases.  Here the specification was drawn to treating tumors and stimulating CD8+ T cells in response to a patient having a tumor.  Nowhere in the originally-filed specification is there support for treating infectious diseases, much less any description to the extent one could reasonably conclude that the disclosure covers treatment of infectious diseases by subcutaneously administering a recombinant virus that comprises a nucleic acid that encodes at least one antigen specific to the infectious disease.  
Moreover, the specific incorporation of WO 429 did not mention infectious diseases.  Paragraph 0007 of the application indicates WO 249 is illustrative of prior art methods of using viral vector expression antigens co-administered with a checkpoint inhibitor to enhance an immune response.  Based on the specification, one could only reasonably conclude that this co-administration of a viral vector and checkpoint inhibitor for the treatment of cancers, and not a wholesale incorporation, by which Applicant could leverage a shift of invention from treatment of cancer to the treatment of infectious diseases.  In this view, the instant incorporation was not made to minimize the public’s burden to obtain a complete disclosure, see MPEP 608.07(p) (“[t]he incorporation by reference practice with respect to applications which issue as U.S. patents provides the public with a patent disclosure which minimizes the public’s burden to search for and obtain copies of documents incorporated by reference which may not be readily available.”).  In this regard, the incorporation did not expand upon the treatment of cancer by including essential subject matter in that context, rather, the instant incorporation was made intentionally to include subject matter that was demonstrably omitted from the originally-filed disclosure: treatment of infectious diseases by administering a recombinant virus that comprises a nucleic acid that encodes at least one antigen specific to the infectious disease.
The examiner notes Paice LLC v. Ford Motor Company, 881 F.3d 894 (2018) indicating that just a mention of incorporation by reference allows Applicant to incorporate an entire document, notwithstanding language in the same application limiting the scope of the incorporation.  However, the instant case is different since the application and incorporated material in Paice were both directed to the same invention or subject matter, i.e., torque-based algorithm for choosing operating modes in a hybrid vehicles.  However, here the disclosed invention and the incorporated material are Paice does not apply.
Accordingly, treating infectious diseases by subcutaneously administering a recombinant virus that comprises a nucleic acid that encodes at least one antigen specific to the infectious disease lacks support in the originally-filed application.  Moreover, incorporation by reference to WO 2016/172249 does not cure the deficiency of the original disclosure since, as outlined above, the particularity and specificity requirements of the incorporation are not met, and the incorporation includes subject matter objectively omitted from the original disclosure since it is not reasonably related to the original scope of invention, i.e., treatment of cancer.  Therefore, the rejected claims lack antecedent basis, within the meaning of section 112(a).









Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 32-34 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “the at least one antigen bound to MHC-I” in claim 25 lacks antecedent basis. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642